DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/15/2021 has been entered.

Response to Amendment
The Examiner acknowledges and enters the amendments made in the response filed on 04/15/2021. Claim 2 has been currently cancelled. Claims 14-20 have been previously cancelled. No new claim has been added. Claims 1, 3-13, 21-27 are pending in the current application. The Applicant’s amendments are in response to the Final Office Action mailed on 12/22/2020.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 1, 5, 21, 23-25, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Bettagere et al. (US PGPub 2016/0117557 A1) in view of Bergsagel et al. (US PGPub 2016/0210861 A1).

Regarding claim 1 (Currently Amended), Bettagere et al. teach a method comprising: 
receiving, by a system-on-a-chip (SoC) ([0008]; Fig. 1) from a camera mounted on a vehicle, a first frame of a first image (Fig. 2; [0025]; It teaches a camera mounted in the car in the front or back in order to display the scene in front or back of the car to the driver. Fig. 2 also shows the capturing of the first image frame N by the camera and receiving by the SoC the first image frame N); wherein the SoC includes a first signature generator (Fig. 14, reference numeral 1442 is the video processor that processes the signal from the image signal processor 1446 to generate the frame signature which is sent to the fault detection circuit 1100) and a signature comparator (Figs. 11-13 show the signature comparators 1106, 1229, 1329 respectively to determine whether the two signatures match or not); 
generating, by the first signature generator, a first signature using the first frame (Fig. 14, reference numeral 1442 is the video processor that processes the signal from the image signal processor 1446 to generate the frame signature which is sent to the fault detection circuit 1100); 
transmitting, by the SoC to a display circuit over an interface cable, the first frame (Fig. 2 shows the first image frame N being transmitted by the SoC to the display device, wherein Fig,. 14 shows the interface 1444 between the processor and the display device 1438), wherein the display circuit includes a second signature generator; 
receiving, by the display circuit, a received first frame (Figs. 2-5, 10 show the display device, wherein Fig. 14 shows the display interface 1444 as well as the display device 1438 which are connected to the image signal processor 1446); 
generating, by the second signature generator, a second signature using the received first frame (Fig. 13, reference numeral 1114 shows the feedback signature of the first image frame N because the LFSR in Fig. 11, represents the Linear Feedback Shift Register, which stores the feedback signatures); 
transmitting, by the display circuit, the second signature to the SoC (Fig. 13, reference numeral 1114 shows the feedback signature of the first image frame N because the LFSR in Fig. 11, represents the Linear Feedback Shift Register, which stores the feedback signatures and transmits it to the SoC circuit for comparison purpose); 
receiving, by the SoC from the display circuit, the second signature (Fig. 13, reference numeral 1114 shows the feedback signature of the first image frame N because the LFSR in Fig. 11, represents the Linear Feedback Shift Register, which stores the feedback signatures); 
determining, by the SoC, a comparison using the signature comparator (Figs. 11-13 show the signature comparators 1106, 1229, 1329 respectively to determine whether the two signatures match or not);
detecting, by the SoC, an error based on the comparison of the first signature not matching the second signature (Fig. 13, representing the fault detection circuit of Fig. 11, shows reference numeral 1306 which represents a comparator for comparing the feedback signature 1114 and the transmission side signature 1316 and generating a mismatch fault intercept signal); and 
transmitting, by the SoC to the display circuit, a second frame of the first image, in response to the comparison determining that the first signature matches the second signature ([0067]; Fig. 13 shows the condition when the two signatures match with each other and under that matching scenario it sends out a second image frame N+1 for signature comparison).
Although, Bettagere et al. teach comparing transmission side and display side feedback signatures to determine a fault condition, but it does not explicitly teach that the display side circuitry has a second signature generator and the detailed operation of generating/sending/receiving two signatures and comparing them to calculate a fault condition.
However, Bergsagel et al. teach a system in the same field of endeavor (Abstract), where it teaches a dedicated signature generator on the display side ([0074]; Fig. 3, reference numeral 338) for generating a display side signature that is transmitted to the bad frame detector circuitry 334 which compares the transmission side signature generated by the transmission side signature generator 328 against the display side signature generated by the display side signal generator 338 and generates the fault in the frame displayed. Please see the details of the operation in paragraphs [0049]-[0060].
Bettagere et al’s invention of fault detection in a video sequence intended for displaying on a display to include Bergsagel et al's usage of display side signature generator, because the display circuitry is operable to store the display video frame such that the display hash generator 338 can generate a hash for describing the display video frame for a publically available display option to be chosen (Bergsagel et al.; [0056]).

Regarding claim 5 (Currently Amended), Bettagere et al. and Bergsagel et al. teach the method of claim 1, wherein the second signature is based on a third frame, and wherein the comparison determines whether the first frame matches the third frame (Bettagere et al.; As shown in Figs. 2-5, there are plurality of frames captured by the camera whose signatures are being generated and compared as shown in Figs. 13. Therefore, a feedback signature generated off of frame N-1 can be a third image signature which is compared against the transmission side signature of 1316. See Fig. 3 and paragraphs [0049]-[0059] of Bergsagel et al. for the comparison operation and generation of error signal).  

Regarding claim 21 (Currently Amended), Bettagere et al. teach a circuit comprising: 
an image signal processor (Fig. 14-15, reference numeral 1442) configured to: 
receive a first signal from a camera (Figs. 2-5, 10 show the image sensor or camera); and 
produce a first image in response to the first signal from the camera (Figs. 2-5, 10 show the image capture block that generates first image in response to the signal from the sensor); 
a display subsystem coupled to the image signal processor and configured to provide the first image to a display circuit (Figs. 2-5, 10 show the display device, wherein Fig. 14 shows the display interface 1444 as well as the display device 1438 which are connected to the image signal processor 1446) wherein the display circuit is configured to generate a feedback signature using a received first image (Fig. 13, reference numeral 1114 shows the feedback signature of the first image frame N because the LFSR in Fig. 11, represents the Linear Feedback Shift Register, which stores the feedback signatures); 
a processor coupled to the image signal processor and configured to generate a transmission-side signature for the first image (Fig. 14, reference numeral 1442 is the video processor that processes the signal from the image signal processor 1446 to generate the frame signature which is sent to the fault detection circuit 1100); and 
a signature comparator (Fig. 11 shows the signature comparator 1106 inside the fault detection circuit 1100) coupled to the processor and configured to: 
receive, from the display circuit, the feedback signature (Fig. 13, reference numeral 1114 shows the feedback signature of the first image frame N because the LFSR in Fig. 11, represents the Linear Feedback Shift Register, which stores the feedback signatures); 
determine whether the feedback signature matches the transmission-side signature (Figs. 11-13 show the signature comparators 1106, 1229, 1329 respectively to determine whether the two signatures match or not); 
when the feedback signature does not match the transmission-side signature, detect an error in transmission of the first image (Fig. 13, representing the fault detection circuit of Fig. 11, shows reference numeral 1306 which represents a comparator for comparing the feedback signature 1114 and the transmission side signature 1316 and generating a mismatch fault intercept signal); and 
when the feedback signature matches the transmission-side signature, cause the circuit to transmit, to the display circuit, a second image that is subsequent to the first image ([0067]; Fig. 13 shows the condition when the two signatures match with each other and under that matching scenario it sends out a second image frame N+1 for signature comparison).
Although, Bettagere et al. teach comparing transmission side and display side feedback signatures to determine a fault condition, but it does not explicitly teach a display side signature generator and the detailed operation of generating/sending/receiving two signatures and comparing them to calculate a fault condition.
However, Bergsagel et al. teach a system in the same field of endeavor (Abstract), where it teaches a dedicated signature generator on the display side ([0074]; Fig. 3, reference numeral 338) for generating a display side signature that is transmitted to the bad frame detector circuitry 334 which compares the transmission side signature generated by the transmission side signature generator 328 against the display side signature generated by the display side signal generator 338 and generates the fault in the frame displayed. Please see the details of the operation in paragraphs [0049]-[0060].
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Bettagere et al’s invention of fault detection Bergsagel et al's usage of display side signature generator, because the display circuitry is operable to store the display video frame such that the display hash generator 338 can generate a hash for describing the display video frame for a publically available display option to be chosen (Bergsagel et al.; [0056]).

Regarding claim 23 (Previously Presented), Bettagere et al. and Bergsagel et al. teach the circuit of claim 21, wherein the determination of whether the feedback signature matches the transmission-side signature includes determining whether a difference between the feedback signature and the transmission-side signature is greater than a threshold (Bettagere et al.; [0037]; [0059]; Fig. 12 shows a signature comparator 1229 which compares the two signatures and the result is checked against a freeze fault threshold to determine whether a freeze fault interrupt needs to be activated or not. Also in Bergsagel et al., see Fig. 3, output of 334 (video failure) going into the mux 332 for determining whether to choose video frames A/B or a warning frame. Here the video failure signal is the threshold).  

Regarding claim 24 (Previously Presented), Bettagere et al. and Bergsagel et al. teach the circuit of claim 21, wherein: 
the feedback signature includes a third image based on the first image; and the determination of whether the feedback signature matches the transmission-side signature includes determining a difference between the first image and the third image (Bettagere et al.; As shown in Figs. 2-5, there are plurality of frames captured by the camera whose signatures are being generated and compared as shown in Fig. 13. Therefore, a feedback signature generated N-1 can be a third image signature which is compared against the transmission side signature of 1316. See Fig. 3 and paragraphs [0049]-[0059] of Bergsagel et al. for the comparison operation and generation of error signal).

Regarding claim 25 (Currently Amended), Bettagere et al. teach a display system ([0005], L1-3) comprising:
 a display circuit (Fig. 14), the display circuit including: 
an interface configured to receive, over an interface cable, a transmission of a video image from a display subsystem as an image (Fig. 15 shows the interface 1552 which receives images from the camera 1550); 
a display controller configured to display the image on a display device (Fig. 15, reference numeral 1400 interfaced with the display device 1438); and 
a feedback signature generator (Fig. 15, reference numeral 1100 represents the fault detection circuit which contains the feedback signature generator circuitry as shown in Fig. 11, reference numeral 1100) configured to: 
generate a feedback signature using the image (Fig. 12, 13, reference numeral 1104 is the circuitry that generates the frame signature); and 
transmit the feedback signature (Fig. 12, 13, reference numeral 1104 is the circuitry that generates the frame signature which is sent to the signature comparison circuit 1206, 1306 respectively); and 
a system-on-a-chip (SoC) ([0008]; Fig. 1), the SoC including: 
a processor configured to receive a plurality of video frames from a camera (Fig. 15, reference numeral 1446 is the video processing circuitry receiving frames from a camera 1550);
the display subsystem configured to process the plurality of video frames into the video image and to transmit the video image over the interface cable to the display circuit (Figs. 2-5, 10 show the display device, wherein Fig. 14 shows the display interface 1444 as well as the display device 1438 which are connected to the image signal processor 1446); 
a transmission signature generator configured to generate a transmission signature using the video image prior to the video image being transmitted to the display circuit (Fig. 14, reference numeral 1442 is the video processor that processes the signal from the image signal processor 1446 to generate the frame signature which is sent to the fault detection circuit 1100); and 
a signature comparator configured to receive the feedback signature and the transmission signature, wherein the signature comparator is configured to determine whether the feedback signature matches the transmission signature (Figs. 11-13 show the signature comparators 1106, 1229, 1329 respectively to determine whether the two signatures match or not).  
Although, Bettagere et al. teach comparing transmission side and display side feedback signatures to determine a fault condition, but it does not explicitly teach a display side signature generator and the detailed operation of generating/sending/receiving two signatures and comparing them to calculate a fault condition.
Bergsagel et al. teach a system in the same field of endeavor (Abstract), where it teaches a dedicated signature generator on the display side ([0074]; Fig. 3, reference numeral 338) for generating a display side signature that is transmitted to the bad frame detector circuitry 334 which compares the transmission side signature generated by the transmission side signature generator 328 against the display side signature generated by the display side signal generator 338 and generates the fault in the frame displayed. Please see the details of the operation in paragraphs [0049]-[0060].
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Bettagere et al’s invention of fault detection in a video sequence intended for displaying on a display to include Bergsagel et al's usage of display side signature generator, because the display circuitry is operable to store the display video frame such that the display hash generator 338 can generate a hash for describing the display video frame for a publically available display option to be chosen (Bergsagel et al.; [0056]).

Regarding claim 27 (Currently Amended), Bettagere et al. and Bergsagel et al. teach the display system of claim 25, wherein: 
the feedback signature matches the transmission signature when a difference between the transmission signature and the feedback signature is less than a predefined threshold (Bettagere et al.; [0037]; [0059]; Fig. 12 shows a signature comparator 1229 which compares the two signatures and the result is checked against a freeze fault threshold to determine whether a freeze fault interrupt needs to be activated or not. Also in Bergsagel et al., see Fig. 3, output of 334 (video failure) going into the mux 332 for determining whether to choose video frames A/B or a warning frame. Here the video failure signal is the threshold).

Claims 3, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bettagere et al. (US PGPub 2016/0117557 A1) in view of Bergsagel et al. (US PGPub 2016/0210861 A1) and further in view of Gulati et al. (US PGPub 2018/0165814 A1).

Regarding claim 3 (Currently Amended), Bettagere et al. and Bergsagel et al. teach the method of claim 1.
Although, Bettagere et al. teach comparing two signatures, but it does not explicitly teach that the first signature and the second signature are a cyclic redundancy check (CRC) value, a frame difference signature, or a secure hash algorithm (SHA) value.  
However, Gulati et al. teach a system in the same field of endeavor (Abstract), where it shows signature generation based on a CRC (Cyclic Redundancy Check) or a hash algorithm value (Gulati et al.; [0056], [0023]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Bettagere et al’s invention of fault detection in a video sequence intended for displaying on a display to include Gulati et al's usage of CRC value or hash algorithm value, because a CRC value represents one or more characteristics of the raw image data for signature comparison and hash function maps data of an arbitrary size to data of a fixed size and are sometimes used in a hash table for accelerated lookup of duplicated records in data integration check (Gulati et al.; [0025]).

22 (Previously Presented), Bettagere et al. and Bergsagel et al. teach the circuit of claim 21.
Although, Bettagere et al. teach comparing two signatures, but it does not explicitly teach that the transmission-side signature and the feedback signature includes at least one value from a group consisting of: a cyclic redundancy check value, a frame difference value, and a secure hash algorithm value.  
However, Gulati et al. teach a system in the same field of endeavor (Abstract), where it shows signature generation based on a CRC (Cyclic Redundancy Check) or a hash algorithm value (Gulati et al.; [0056], [0023]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Bettagere et al’s invention of fault detection in a video sequence intended for displaying on a display to include Gulati et al's usage of CRC value or hash algorithm value, because a CRC value represents one or more characteristics of the raw image data for signature comparison and hash function maps data of an arbitrary size to data of a fixed size and are sometimes used in a hash table for accelerated lookup of duplicated records in data integration check (Gulati et al.; [0025]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bettagere et al. (US PGPub 2016/0117557 A1) in view of Bergsagel et al. (US PGPub 2016/0210861 A1) and further in view of Rodriguez-Serrano et al. (US PGPub 2015/0104073 A1).

Regarding claim 4 (Currently Amended), Bettagere et al. and Bergsagel et al. teach the method of claim 1.
Bettagere et al. teach, in Fig. 9, clocked pixel data into the MISR (Multiple Input Signature Register), where MISR data flip-flops are clocked by a clock which is different than the output buffer ([0046]), but it does not explicitly teach that the first signature is a first timestamp generated based on a first clock of the SoC, and wherein the second signature is a second timestamp generated base on a second clock of the display circuit.  
However, Rodriguez-Serrano et al. teach a system in the same field of endeavor (Abstract), where it shows the image signature of two image frames are associated with two different timestamps acquired at two different times (Rodriguez-Serrano et al.; [0023], [0041]). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Bettagere et al’s invention of fault detection in a video sequence intended for displaying on a display to include Rodriguez-Serrano et al's usage of timestamped associated signature generation, because it helps monitoring entries and exits of a vehicle from a car parking area (Rodriguez-Serrano et al.; [0119], L1-5).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bettagere et al. (US PGPub 2016/0117557 A1) in view of Bergsagel et al. (US PGPub 2016/0210861 A1) and further in view of Reddy et al. (US Pat 6,075,513 A).

Regarding claim 6 (Currently Amended), Bettagere et al. and Bergsagel et al. teach the method of claim 5.
But, Bettagere et al. or Bergsagel et al. do not teach selecting a pseudo-random block of the first frame ; and applying a pixel pattern to the pseudo-random block of the first frame, before transmitting the first frame; and wherein determining the comparison is based on whether the pseudo-random block of the first frame matches the pseudo-random block of the third frame.
However, Reddy et al. teach a system in the same field of endeavor (Abstract), where it teaches selecting a pseudo-random block of the first frame (Col 12, L15-26; It teaches each frame pixel is represented by a pseudo-random location in the frame); and 
applying a pixel pattern to the pseudo-random block of the first frame, before transmitting the first frame (Col 12, L4-13; It teaches a pixel pattern. Col 14, L59 – Col 15, L2; It teaches that the pseudo-random number generator generates 24 or 8 bit numbers in response to a frame marker signal); and 
wherein determining the comparison is based on whether the pseudo-random block of the first frame matches the pseudo-random block of the third frame (Col 15, L3-7; It teaches that the comparator compares the pixel location corresponding to the frame marker against the generated pseudo-number).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Bettagere et al’s invention of fault detection in a video sequence intended for displaying on a display to include Reddy et al's usage of pseudo-random block in the frame, because it helps reducing the cost of maintaining long signature in the memory (Reddy et al.; Col 13, L18-40).

Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bettagere et al. (US PGPub 2016/0117557 A1) in view of Bergsagel et al. (US PGPub 2016/0210861 A1) and further in view of Saptharishi et al. (US PGPub 2009/0245573 A1).

7 (Currently Amended), Bettagere et al. and Bergsagel et al. teach the method of claim 5.
Although, Bettagere et al. teach signature comparison of two image frames to determine match, but it does not explicitly teach that the matching is based on a generated histogram of each of the image frames.
However, Saptharishi et al. teach a system in the same field of endeavor (Abstract, [0099]-[0101]), where it shows that the matching is based on a generated histogram of each of the image frames (Saptharishi et al.; [0045], L10-44).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Bettagere et al’s invention of fault detection in a video sequence intended for displaying on a display to include Saptharishi et al's usage of histogram based signature matching, because it helps achieve a high level of accuracy in matching objects (Saptharishi et al.; [0046]).

Regarding claim 8 (Currently Amended), Bettagere et al., Bergsagel et al. and Saptharishi et al. teach the method of claim 7, wherein computing the first histogram is performed by a histogram generator circuit of the SoC, and wherein determining whether the first histogram of the first frame matches the second histogram of the third frame is performed by a histogram comparison circuit of the SoC (Saptharishi et al.; [0092]; It teaches different signatures are generated by the system where the single-frame signature is a histogram signature generated for every instance of an object, wherein as per [0040], it is understood that different system modules are implemented using hardware circuits. On the other hand, Bettagere et al. already teach the comparison of frame signatures generated by the SoC).  

Regarding claim 9 (Currently Amended), Bettagere et al. and Bergsagel et al. teach the method of claim 5.
Although, Bettagere et al. teach signature comparison of two image frames to determine match, but it does not explicitly teach that the matching is based on a corner feature in the respective images.
However, Saptharishi et al. teach a system in the same field of endeavor (Abstract, [0099]-[0101]), where it shows that the matching is based on a corner feature in the respective image frames (Saptharishi et al.; [0045]; It teaches appearance characteristics of each image frame is based on a corner feature or edge orientations, wherein the histogram generation is also based on the edge orientation of the image features).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Bettagere et al’s invention of fault detection in a video sequence intended for displaying on a display to include Saptharishi et al's usage of corner feature based matching, because it helps achieve a high level of accuracy in matching objects (Saptharishi et al.; [0046]).

Regarding claim 10 (Currently Amended), Bettagere et al. and Bergsagel et al. teach the method of claim 5.
But Bettagere et al. do not explicitly teach scaling the first frame to match a scale of the third frame, before determining whether the first frame matches the third frame.  
However, Saptharishi et al. teach a system in the same field of endeavor (Abstract, [0099]-[0101]), where it shows scaling of the image features before determining a match or not (Saptharishi et al.; Fig. 4; [0052]; It teaches in step 400 a scaling process of the image signatures before deciding a match or not. See also [0026] for a weighting process which is analogous to scaling).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Bettagere et al’s invention of fault detection in a video sequence intended for displaying on a display to include Saptharishi et al's usage of scaling of the images, because it helps create a more robust to noise because a cumulative signature is weighted and averaged over multiple frames (Saptharishi et al.; [0092]).

Regarding claim 11 (Currently Amended), Bettagere et al. and Bergsagel et al. teach the method of claim 1, further comprising: 
receiving, by an interface of the display circuit, the first frame (Bettagere et al.; Fig. 14, reference numeral 1444 shows the display interface. Fig. 2; [0025]; It teaches a camera mounted in the car in the front or back in order to display the scene in front or back of the car to the driver. Fig. 2 also shows the capturing of the first image frame N by the camera and receiving by the SoC the first image frame N); 
storing, by a frame random access memory (RAM) of the display circuit, the first frame, as a stored image (Bettagere et al.; Figs. 2-5; The second DDR (Double Data Rate) memory represents the frame memory that stores the images for the display block circuit); 
displaying, on a display, the stored image (Bettagere et al.; Figs. 2-5; The display device represents the display for displaying the stored image).
Bettagere et al. teach generation of a feedback signature of the image displayed by the display device, but it does not explicitly teach capturing a view of the display to create the second signature.
However, Saptharishi et al. teach a system in the same field of endeavor (Abstract, [0099]-[0101]), where it teaches capturing a view of the display to create a feedback signature (Saptharishi et al.; [0027]; It teaches whether the first signature matches a group of signature corresponding to a set of objects captured in images of the field of view of the camera system, which is analogous to capturing the view of the display. It also teaches a RAM for storing image frames ([0135])).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Bettagere et al’s invention of fault detection in a video sequence intended for displaying on a display to include Saptharishi et al's usage of capturing image of the display view, because it helps achieve a high level of accuracy in matching objects (Saptharishi et al.; [0046]).

Regarding claim 12 (Currently Amended), Bettagere et al. and Bergsagel et al. teach the method of claim 1, further comprising: 
receiving, by an interface of the display circuit, the first frame (Bettagere et al.; Fig. 14, reference numeral 1444 shows the display interface. Fig. 2; [0025]; It teaches a camera mounted in the car in the front or back in order to display the scene in front or back of the car to the driver. Fig. 2 also shows the capturing of the first image frame N by the camera and receiving by the SoC the first image frame N); 
storing, by a frame random access memory (RAM) of the display circuit, the first frame, as a stored image (Bettagere et al.; Figs. 2-5; The second DDR (Double Data Rate) memory represents the frame memory that stores the images for the display block circuit); 
displaying, on a display, the stored image, as a displayed image (Bettagere et al.; Figs. 2-5; The display device represents the display for displaying the stored image).
Although, Bettagere et al. teach generation of a feedback signature of the image displayed by the display device, but it does not explicitly teach the light intensity of the displayed image as the second signature.
However, Saptharishi et al. teach a system in the same field of endeavor (Abstract, [0099]-[0101]), where it teaches the light intensity of the displayed image as a feedback signature (Saptharishi et al.; See Claim 11 where it teaches that the first signature and the second signature are the intensity histograms of the object displayed in the image. See also [0045]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Bettagere et al’s invention of fault detection in a video sequence intended for displaying on a display to include Saptharishi et al's usage of intensity histogram, because it helps achieve a high level of accuracy in matching objects (Saptharishi et al.; [0046]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bettagere et al. (US PGPub 2016/0117557 A1) in view of Bergsagel et al. (US PGPub 2016/0210861 A1) and further in view of Baur et al. (US PGPub 2015/0251602 A1).

13 (Currently Amended), Bettagere et al. and Bergsagel et al. teach the method of claim 1.
Although, Bettagere et al. teach extraction of image feature from the video processor 1442 by the display interface 1444 to generate the frame signature as shown in Fig. 14, [0075], but it does not explicitly teach using an LVDS (Low Voltage Differential Signaling) cable.
However, Baur et al. teach a system in the same field of endeavor (Abstract), where it teaches an LVDS cable between the image capturing device and the display device (Baur et al.; [0088], L15-22). Moreover, the system of Baur et al. is capable of selectively switch between different display standards, meaning it is capable of demultiplexing the input image signals from the camera for the purpose of extracting the appropriate image frame (Baur et al.;[0122]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Bettagere et al’s invention of fault detection in a video sequence intended for displaying on a display to include Baur et al's usage of LVDS cable, because it enables the video transmission at a high baud rate or high transmission rate between a high resolution camera and a high resolution display (Baur et al.; [0088], L15-22).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Bettagere et al. (US PGPub 2016/0117557 A1) in view of Bergsagel et al. (US PGPub 2016/0210861 A1) and further in view of Geerlings et al. (US PGPub 2015/0302737 A1) (Disclosed in IDS).

Regarding claim 26 (Currently Amended), Bettagere et al. and Bergsagel et al. teach the display system of claim 25 further comprising: 
a frame random access memory (RAM) coupled to the interface, the frame RAM configured to store the image (Bettagere et al.; Figs. 2-5; The second DDR (Double Data Rate) memory represents the frame memory that stores the images for the display block circuit); and 
light emitting diode (LED) drivers coupled to the frame RAM, the LED drivers configured to display the image on the display device (Bettagere et al.; Figs. 2-5 show the DDR memory on the display side that is connected to the display device).  
Although, Bettagere et al. show in Figs. 2-5 a display device connected to a DDR memory associated with the display device to store frame signatures, but it does not explicitly teach an LED display or a RAM memory.
However, Geerlings et al. teach a system in the same field of endeavor (Abstract), where it teaches an LED display (Geerlings et al.; [0045]) as well as RAM memory for storing image frames (Geerlings et al.; [0071]).
Before the effective filing date of the claimed invention, it would have been an matter of design choice to a person of ordinary skill in the art to use an LED display because Applicant has not disclosed that using an LED display provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with using an LED display because of mere design choice.
Therefore, it would have been a matter of design choice to modify Bettagere et al’s invention of fault detection in a video sequence intended for displaying on a display to include an LED display as taught by Geerlings et al. to obtain the invention as specified in the claim(s).


Response to Arguments
Applicant's arguments filed on 04/15/2021 with respect to claim(s) 1, 21, 25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

The amendment to claim 21 has overcome the previously set forth rejection under 112(b) indefiniteness rejection and therefore withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. “SYSTEM AND METHOD FOR APPEARANCE SEARCH” – Butt et al., US PGPub 2018/0157939 A1.
2. “ELECTRONIC DATA ENCODING AND RECOGNITION SYSTEM” – Boles et al., US Pat 5019899 A.
3. “DIGITAL MEDIA RECOGNITION APPARATUS AND METHODS” – Lennington et al., US PGPub 2009/0164213 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAINUL HASAN whose telephone number is (571)272-0422.  The examiner can normally be reached on MON-FRI: 10AM-6PM, Alternate FRIDAYS, EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mainul Hasan/
Primary Examiner, Art Unit 2485